Sherwood, J.
As already seen the only point presented for determination is whether testimony as to a portion of the contract, being verbal, was properly excluded.
In the first place it is one of the fundamentals of the law of evidence that all precedent as well as all contemporaneous negotiations in relation to a contract afterward .reduced to writing, are, in the absence of accident, etc., conclusively presumed to have been swallowed up by, and entirely merged and expressed in, the written instrument, which thenceforth becomes the sole expression of the will and agreement of the contracting parties. This rule has been unvaryingly observed and announced by this coui’t from its earliest to its inore recent decisions. State ex rel. v. Hoshaw, 98 Mo. 358 and cases cited; Tracy v. Iron Works Co., 104 Mo. 103, and cases cited; Jones v. Shepley, 90 Mo. 307, and cases cited.
In the second place, that portion of the contract which was dehors the written assignment of the lease rested in parol, and could not be introduced in evidence without acting in plain contravention of the statute of frauds.
*14Where your memorandum under the statute is scant in measure you can not piece it out by verbal additions. This subject has been so recently and satisfactorily discussed in Ringer v. Holtzclaw, 112 Mo. 519, per Gantt, P. J., and the heresy of the contrary view as contained in O’Neil v. Crain, 67 Mo. 250, so well combated, both on reason and authority, that it is unnecessary to do more than to refer in terms of approval to Ringer’s case.
In the third place, mere possession of land is properly regarded as an interest in the land itself. Browne on the Statute of Frauds [4 Ed.], sec. 231, and cases cited.
In the fourth place, when the plea admits the contract the statute must be pleaded, but where, as here, the contract is denied, the burden is on the plaintiff to establish it by legal evidence, to the introduction of which the defendant may object-on grounds already stated, since he has the right to assume that the contract declared on complies with the law until the contrary appears. And under a general denial it is unnecessary to plead the statute in order to receive its benefits and protection. Allen v. Richard, 83 Mo. 55, and cases cited. Therefore, judgment affirmed.
All concur.